Citation Nr: 0533275	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for photophobia.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to February 1996.  These matters come to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1996 rating decision of the Boise, Idaho RO.  In June 1997, 
the veteran testified before a local hearing officer at the 
RO.  The veteran's claims file is now in the jurisdiction of 
the Fort Harrison, Montana RO.  In October 2004, the Board 
remanded these matters for additional evidentiary 
development.

This appeal is being REMANDED (in part, the claims seeking 
service connection for photophobia and headaches) to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.   


FINDING OF FACT

The evidence reasonably establishes shows that the veteran's 
IBS had its onset in service.


CONCLUSION OF LAW

Service connection for IBS is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As the veteran is not prejudiced by the favorable decision 
below, the Board finds no reason to belabor the impact of the 
VCAA on this matter.  

II. Factual Background

The veteran's service medical records reveal that in January 
1989 he had complaints of diarrhea.  The assessment was 
probable viral [infection] vs. gastritis.  In August 1990, he 
had complaints of diarrhea and muscle pain of 72-hours 
duration.  The assessment was gastritis secondary to flu 
syndrome.  In January 1996, he received emergency room 
treatment for back pain (with a history of herniated disc), 
and also reported being incontinent of stool for two to three 
weeks, with "pain increasing to perineum".  
A record of VA treatment in June 1996 notes that the veteran 
had an irregular bowel pattern ranging from zero to five 
stools a day.

On July 1996 VA examination, the veteran reported that when 
he had the urge to move his bowels he had to do so 
immediately or he would soil himself.  He reported that he 
was seen for this in 1995, but no cause was found, and no 
treatment or diagnosis was established.  The diagnosis, in 
pertinent part, was history of extreme urgency of needing to 
pass his stool immediately or he would soil himself of 
undetermined etiology.  

A record of VA treatment in May 1997 contains an assessment 
of stool urgency and incontinence.  A barium enema air 
contrast study was interpreted as revealing no gross colonic 
abnormality; however, it was noted that the examination was 
limited by hyperactive peristalsis.  In June 1997 IBS was 
diagnosed.  

At a June 1997 hearing before a hearing officer at the RO, 
the veteran testified about the frequency of his bowel 
problems and how it affected him at work and at home.  His 
wife indicated that he first noticed the problem when his 
back began to bother him a lot.  She stated that doctors told 
him that it could be related to the herniated disc in his 
back, but that there was no improvement after he underwent 
back surgery.

On July 1997 VA examination, the veteran reported being 
incontinent of stool and urine since the early 1990s.  He 
reported having stools four to five times a day or more, and 
that at other times "won't go".  The diagnoses included: 
bowel incontinence with a history of IBS.  

Records of treatment in October 2002 and July 2003 from St. 
John's Lutheran Hospital note IBS.

On August 2003 VA examination, the veteran reported that he 
fluctuated between diarrhea and constipation.  He had to 
evacuate his bowels immediately following abdominal cramping.  
IBS was diagnosed.  

On November 2004 VA examination, the veteran reported that he 
had no bowel problems prior to a 1993 cholecystectomy.  He 
described symptoms of bowel pressure and urgency immediately 
preceding his bowel movements.  He reported an average of 
three to four stools a day.  Initially, the examiner did not 
have the veteran's claims file to review during the 
examination.  However, his symptoms were found consistent 
with IBS.  The examiner noted that the veteran's gall bladder 
surgery, gastritis, and job as a cook in the military were 
not known causes for IBS, and opined that they likely did not 
contribute to it.  The examiner did opine that it was likely 
that the veteran developed IBS in service.  The claims file 
was subsequently reviewed, and in a July 2005 addendum the 
examiner opined that it was likely that the veteran's IBS 
symptoms began during his active duty.

III. Legal Criteria and Analysis

At the outset, it is noteworthy that in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
local jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  While the AOJ has not had 
the opportunity to initially consider the development 
completed pursuant to the Board's October 2004 remand, the 
veteran is not prejudiced by the decision on the merits 
below, and the Board finds that remanding this matter to the 
AOJ for initial consideration consistent with DAV would serve 
no useful purpose.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).   

Here, the diagnosis of IBS is amply documented.  Likewise, 
service medical records document symptoms that are 
attributable to IBS.  On VA examination scheduled 
specifically to determine whether the veteran's IBS was 
related to service, the examiner stated that while various 
suggested factors were not known causes of IBS, it was likely 
that the onset of IBS symptoms occurred in service.  As there 
is now competent evidence that IBS was incurred in service, 
service connection for such disease is warranted.


ORDER

Service connection for IBS is granted.


REMAND


As was noted above, under DAV, supra, the Board may not 
consider additional evidence received without a waiver (and 
not considered by the AOJ) without remanding the case to the 
AOJ for initial consideration.  Here, the additional evidence 
received subsequent to the Board's October 2004 remand has 
not been reviewed by the RO (there is no rating decision or 
supplemental statement of the case (SSOC)).  Furthermore, the 
Board's October 2004 remand specifically directed the RO to 
readjudicate the claims after the evidentiary development was 
completed.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, under 38 U.S.C.A. § 7104(a), and interpretative 
case law, a remand is mandated.
The remaining matters are REMANDED to the RO for the 
following:

The RO should review the entire claim 
files, specifically including all 
evidence received since the December 2003 
SSOC and readjudicate the remaining 
matters on appeal.  If either claim 
remains denied, an appropriate SSOC 
should be issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claims. He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO. 



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


